Citation Nr: 0432268	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to in excess of 45 months of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had reported active duty from November 1981 to 
June 1991.  The appellant is his stepson.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  This case was 
before the Board in March 2002 when it was remanded for 
additional development.

In September 2003, the appellant and the veteran testified at 
a hearing before the undersigned Veterans Law Judge at the 
Manila RO.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The appellant was awarded Chapter 35 education benefits; 
educational assistance was not to exceed 45 months and was to 
be used before the delimiting date of January 12, 2003.  

2.  In May 2001, the appellant submitted an enrollment 
certification form for the period from June 4, 2001 to 
October 7, 2001.

3.  Award letters mailed from the RO to the appellant from 
1997 to 2001 note that the appellant had received 45 months 
of educational assistance as of July 23, 2001.  

4.  The RO informed the appellant in July 2001 that his 
entitlement under Chapter 35 expired on July 23, 2001, and 
that his enrollment request had exceeded the maximum time 
allowable under the program.  

5.  The appellant is not the spouse or surviving spouse of 
the veteran; special restorative training was not authorized 
for the appellant.

6.  The appellant testified that he stopped attending classes 
before October 2001 and received no grades for his last 
semester of classes.

7.  The appellant has not alleged that financial obligations 
beyond his control required him to take employment, or 
otherwise precluded pursuit of his Chapter 35 program.  


CONCLUSION OF LAW

There is no legal entitlement to an extension of educational 
benefits beyond 45 months pursuant to the provisions of 
Chapter 35, Title 38, United States Code, to include 
entitlement to reimbursement for education expenses incurred.  
38 U.S.C.A. §§ 3500, 3511, 3512 (West 2002); 38 C.F.R. §§ 
21.3041, 21.3043, 21.3044, 21.3300 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the Board notes that the appellant was awarded 
Chapter 35 education benefits; he was informed that 
educational assistance was not to exceed 45 months and was to 
be used before the delimiting date of January 12, 2003.  

An award letter mailed to the appellant in November 1997 
notes that he was awarded educational assistance for the 
periods from October 1, 1996, to March 23, 1997, and from 
June 16, 1997, to October 18, 1997.  He was informed that he 
had 35 months and 5 days of entitlement remaining from his 
original 45 months of entitlement.

An award letter mailed to the appellant in June 1998 notes 
that he was awarded educational assistance for the period 
from June 15, 1998, to October 17, 1998.  He was informed 
that he had 31 months and 2 days of remaining entitlement.  
An award letter mailed to the appellant in December 1998 
notes that he was awarded educational assistance for the 
period from October 1, 1998, to March 31, 1999.  He was 
informed that he had 25 months and 19 days of remaining 
entitlement.

An award letter mailed to the appellant in May 1999 notes 
that he was awarded educational assistance for the period 
from April 1, 1999, to May 22, 1999.  He was informed that he 
had 23 months and 27 days of remaining entitlement.  An award 
letter mailed to the appellant in July 1999 notes that he was 
awarded educational assistance for the period from May 23, 
1999, to October 23, 1999.  He was informed that he had 18 
months and 26 days of remaining entitlement.  An award letter 
mailed to the appellant in November 1999 notes that he was 
awarded educational assistance for the period from October 
24, 1999, to March 28, 2000.  He was informed that he had 13 
months and 21 days of remaining entitlement.

After award letters were mailed to the appellant in April 
2000, June 2000 and November 2000, the appellant had 1 month 
and 19 days of remaining entitlement.  

In May 2001, the appellant submitted an enrollment 
certification form for the period from June 4, 2001 to 
October 7, 2001.

An award letter mailed to the appellant in July 2001 notes 
that he was awarded educational assistance for the period 
from June 4, 2001, to July 23, 2001.  He was informed that, 
as of July 23, 2001, he had exhausted his 45 months of 
entitlement to educational assistance.  The appellant 
appealed this determination.

In a January 2002 VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant stated, "[A] VA Counselor stated that 
I would be paid for the whole semester."

During a September 2003 travel Board hearing, the appellant 
testified that his college operated on the semester system.  
He stated that he began attending school in 1997.  Most 
recently, he submitted an enrollment certification for the 
period from June 4, 2001, to October 7, 2001.  Prior to the 
appellant's enrollment that semester, the veteran called a VA 
counselor, who told him that the appellant's benefits could 
be extended through the end of the semester.  The appellant 
testified that he enrolled for the semester based on this 
information.

The appellant also testified that, after the RO notified him 
in July 2001 that his entitlement to education benefits had 
been exhausted, he stopped attending his classes.  He also 
testified that he did not complete the semester; he received 
no grades for the semester.  Instead, he began working full 
time.  When asked if he stopped going to school for "job 
reasons," the appellant responded, "something like that."  
He stated that he did not remember the exact date he stopped 
attending classes; however, he believed it was toward the end 
of the semester.  He also testified that he has not attended 
school since 2001.

Analysis

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter  
35.  See Barger v. Principi, 16 Vet. App.132, 138 (2002).  In 
any event, the Board finds that the provisions of VCAA have 
been met.  The appellant has been informed, in a December 
2001 Statement of the Case and in a correspondence from the 
RO of the nature of the evidence needed to substantiate his 
claim.  All evidence necessary for the determination that 
needs to be made has been obtained.  Consequently, no further 
notification or assistance is necessary.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  Additionally, in 
the instant case, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The appellant seeks entitlement to in excess of 45 months 
education benefits under the provisions of Chapter 35, and 
also seeks entitlement to retroactive reimbursement for 
education expenses. 

Chapter 35, Title 38, United States Code, provides survivors' 
and dependents' educational assistance benefits for the 
purpose of providing opportunities for education to children 
whose education would otherwise be impeded or interrupted by 
reason of disability or death of a parent from a disease or 
injury incurred or aggravated in the Armed Forces.  
38 U.S.C.A. § 3500 (West 2002).

Each eligible person is entitled to education assistance not 
in excess of 45 months, or the equivalent thereof in part-
time training.  The 45-month period of entitlement is any 45 
months within the period of eligibility.  The eligible person 
is not required to pursue his program for 45 consecutive 
months.  The 45 months limitation may be exceeded only in the 
following cases: (1) where no charge against the entitlement 
is made based on a course or courses pursued by a spouse or 
surviving spouse under the special assistance for the 
educationally disadvantaged program; or (2) where special 
restorative training authorized under § 21.3300 exceeds 45 
months.  38 U.S.C.A. § 3511 (West 2002); 38 C.F.R. § 21.3044 
(2003).

VA may prescribe special restorative training where needed to 
overcome or lessen the effects of a physical or mental 
disability for the purpose of enabling an eligible child to 
pursue a program of education, special vocational program or 
other appropriate goal.  38 C.F.R. § 21.3300 (2003).

If a person who is eligible for a period of Chapter 35 
benefits is enrolled in an educational institution regularly 
operated on the quarter or semester system and such period 
ends during a quarter or semester, such period shall be 
extended to the end of the quarter or semester.  For courses 
at educational institutions operated on other than a quarter 
or semester system, if the period ends after a major portion 
of the course is completed, such period shall be extended to 
the end of the course, or until 12 weeks have expired, 
whichever first occurs.  Extension may not exceed the maximum 
entitlement of 45 months as provided for by § 21.3044(a).  
38 U.S.C.A. § 3512(a)(6)(A) (West 2002); 38 C.F.R. 
§ 21.3041(e)(2) (2003).

VA will not pay benefits to an individual for a course from 
which the individual withdraws or receives a nonpunitive 
grade which is not used in computing the requirements for 
graduation unless there are mitigating circumstances, which 
include an illness of the individual, an unavoidable change 
in the individual's conditions of employment, or immediate 
family or financial obligations beyond the control of the 
individual.  See 38 C.F.R. § 21.4136 (2003).

Under 38 C.F.R. § 21.3043 (2003), an eligible person may 
suspend his program of education for conditions deemed to be 
beyond his control.  Such conditions include: (a) when an 
eligible person is appointed by the responsible governing 
body of an established church and is officially charged with 
the selection and designation of missionary representatives 
and is thereby prevented from pursuit of his program of 
studies; (b) when immediate family or financial obligations 
beyond his control require the eligible person to take 
employment, or otherwise preclude pursuit of his program; (c) 
when unavoidable conditions arise in connection with the 
eligible person's employment which precluded pursuit of his 
program; (d) when pursuit of his program is precluded because 
of the eligible person's own illness or illness or death in 
his immediate family; or (e) when the eligible person is 
serving on active duty or active duty for training.  The 
period of suspension shall be considered to have ended as of 
the date of the person's first available opportunity to 
resume training after the condition that caused it ceased to 
exist.

The Board has reviewed the record fully; however, the 
appellant's claim must be denied.  There is no statutory or 
regulatory provision allowing for an extension of Chapter 35 
education benefits beyond 45 months based on the reasons 
asserted.  

First, the appellant is not a spouse or surviving spouse of 
the veteran, nor has special restorative training been 
authorized pursuant to 38 C.F.R. § 21.3300.  
[Parenthetically, the Board notes that the appellant has 
never alleged having any physical or mental disability.]  
Therefore, neither of the exceptions under 38 C.F.R. 
§ 21.3044 applies in this case.

The Board recognizes that the appellant's 45 months of 
entitlement ended during the middle of a semester.  (The 
semester ran from June 4, 2001, to October 7, 2001, and the 
appellant's entitlement ended July 23, 2001.)  While, under 
38 C.F.R. § 21.3041(e)(2) (2003), a period of eligibility 
could have been extended to the end of the semester (October 
7, 2001), the appellant's maximum entitlement of 45 months 
was exhausted as of July 23, 2001.  See 38 C.F.R. 
§§ 21.3041(e)(2), 21.3044(a).  

However, the Board also notes that the appellant testified 
that he stopped attending classes before October 2001 and 
therefore received no grades for his classes.  As noted 
above, VA will not pay benefits to an individual for a course 
from which the individual withdraws unless there are 
mitigating circumstances.  The appellant has not alleged any 
illness, unavoidable change in his conditions of employment, 
immediate family or financial obligations beyond the his 
control, or any other mitigating circumstance.  See 38 C.F.R. 
§ 21.4136 (2003).  The veteran testified that he began 
working full time after he stopped attending classes; 
however, he never indicated that he did so because of 
financial obligations beyond his control.  Furthermore, the 
appellant testified that he could not remember the exact date 
he terminated his enrollment, and was vague when articulating 
the reason he quit school.  

Finally, the Board notes that although an eligible person may 
suspend his program of education for conditions deemed to be 
beyond his control that preclude pursuit of his program, the 
appellant did not meet any of these conditions.  
Specifically, the evidence does not show and the appellant 
does not allege that he: was appointed by the responsible 
governing body of an established church to select and 
designate missionary representatives; had immediate family or 
financial obligations beyond his control that required him to 
take employment; had unavoidable conditions arise in 
connection with his employment; was ill or had an illness or 
death in his immediate family; or served on active duty or 
active duty for training.  See 38 C.F.R. § 21.3043 (2003).

While the Board is sympathetic to the appellant's 
contentions, the legal criteria governing entitlement 
requirements for Chapter 35 educational assistance are clear 
and specific.  There is no legal basis to find the appellant 
eligible for an extension of education benefits under Chapter 
35 beyond 45 months.  Just as there is no legal entitlement 
to extension of the months of entitlement, there is likewise 
no provision in law that would permit the Board to authorize 
reimbursement of any expenses associated with the appellant's 
education beyond the 45 months.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement in excess of 45 months, beyond July 23, 2001, to 
educational benefits pursuant to the provisions of Chapter 
35, Title 38, United States Code, to include entitlement to 
retroactive reimbursement for education expenses, is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



